DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leconte et al. (FR 2562967 A1, herein after referred to as Leconte) in view of Eichinger et al. (US 4129394 A, herein after referred to as Eichinger).
Regarding claim 1 Leconte teaches a bushing (FIG. 1: 1) comprising: an outer cylinder (FIG. 1: 6 & 6’), an inner cylinder (FIG. 1: 2) and an elastic body provided between the outer cylinder and the inner cylinder (FIG. 1: 3), wherein the outer cylinder has a cylindrical inner peripheral surface having constant radius formed concentrically or eccentrically with respect to the axis of the inner cylinder (FIG. 1 & 2: depicted), and has a central recess portion recessed from the inner peripheral surface in a radial direction orthogonal to the direction of the axis of the inner cylinder at a central portion along the direction of the axis (FIG. 1: depicted proximal to line II), wherein thicknesses of both ends of the outer 
Eichinger teaches an elastic body (FIG. 1: 5) that has a thinnest portion at a position corresponding to the vertex of the central convex portion and is gradually thickened from the thinnest portion (FIG. 1: depicted and enforced by the geometry of the outer cylinder following a curve having a larger diameter than used by the inner cylinder). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have use the geometry taught by Eichinger with the bushing of Leconte because that geometry assists in ensuring that the shear stress does not exceed a permissible high limit value (column 1, lines 26-45).

Regarding claim 3 Leconte as modified above teaches that a radius of the arc of the central convex portion is smaller than a radius of the arc of the central recess portion (FIG. 1: depicted).
Regarding claims 4 & 6 Leconte as modified above teaches that the outer cylinder has a cylindrical outer peripheral surface with a constant radius at a position corresponding to the central recess 14portion (FIG. 2: depicted).
Regarding claim 5 Leconte as modified above teaches that the outer cylinder has a cylindrical outer peripheral surface with a constant radius at a position corresponding to the central recess 14portion (FIG. 2: depicted).
Regarding claims 7-12 Leconte as modified above does not explicitly teach that the elastic body is bonded to both the outer cylinder and the inner cylinder however Eichinger teaches this (column 1, lines 16-25). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have bonded the elastic body to both cylinders in order to further assist in ensuring that the shear stress does not exceed a permissible high limit value (column 1, lines 26-45). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Georges et al. (FR 2614000 A1, herein after referred to as Georges) in view of Eichinger et al. (US 4129394 A, herein after referred to as Eichinger).
Regarding claim 13 Geogres teaches a vehicle suspension device (FIG. 1-3: depicted), comprising: an arm member (FIG. 3: 5) provided between a knuckle (FIG. 3: 7) for rotatably supporting a wheel (FIG. 1: depicted) and a vehicle body (FIG. 1: 4) for vertically displaceably positioning the wheel, and two bushings for swingably supporting the arm member with respect to the vehicle body and disposed apart from each other in a vehicle front-rear direction (FIG. 2: 14 & 15), wherein one bushing of the two bushings includes an outer cylinder fixed to one of the vehicle body or the arm member (FIG. 4: 24), an inner cylinder fixed to the other of the vehicle body or the arm member (FIG. 4: 20), and an elastic body provided between the outer cylinder and the inner cylinder (FIG. 4: 23); the outer cylinder has a cylindrical inner peripheral surface having a constant radius formed concentrically or eccentrically with respect to an axis of the inner cylinder and has a central recess portion recessed from the inner peripheral surface in a radial direction orthogonal to the direction of the axis of the inner cylinder at a central portion in the direction of the axis (FIG. 2 & 4: depicted), and a thickness of both ends is greater than a thickness of the central portion (FIG. 4: depicted), wherein the outer cylinder is selectively positioned concentric or offset with respect to the inner cylinder in the radial direction or the direction of the axis (FIG. 4: depicted concentric in the radial direction); in a cross-sectional view along the direction of the axis, the central recess portion is formed to have a curved shape or a combination of a curved shape and a straight shape, and a vertex of the inner cylinder farthest from the axis is located on the curved shape (FIG. 4: depicted); the inner cylinder has a central convex portion which swells from an outer 15peripheral surface thereof in the radial direction orthogonal to the direction of the axis at a position corresponding to the central recess portion at the central portion in the direction of the axis (FIG. 4: depicted); in the cross-sectional view along the direction of the axis, the central convex portion is formed in a curved shape or a combination of a curved shape and a straight shape (FIG. 4: depicted); the outer cylinder serves as a stopper for the inner cylinder (FIG. 4: outer cylinder depicted sized such that the inner cylinder is stopped from escaping the outer cylinder), and the other bushing of the two 
Eichinger does teach that a maximum outer diameter is larger than a minimum inner diameter of the inner peripheral surface on the outer cylinder (FIG. 1: R & r), and that the elastic body has a thinnest portion at a position corresponding to the vertex of the central convex portion and gradually thickened from the thinnest portion (FIG. 1: depicted and enforced by the geometry of the outer cylinder following a curve having a larger diameter than used by the inner cylinder). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have use the geometry taught by Eichinger with the bushing of Leconte because that geometry assists in ensuring that the shear stress does not exceed a permissible high limit value (column 1, lines 26-45).
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Regarding the argument that Leoconte does not teach that the outer cylinder does not serve as a stopper for the inner cylinder however the depicted structure would act as a stopper as claimed because the curved shape of the outer and inner cylinders catch on one another and resist the removal of the inner cylinder from the outer cylinder. Furthermore Georges and Eichinger both also teach structures having the same features capable of acting as stoppers. Regarding the argument that it is not taught that the elastic body has a thinnest portion at a position corresponding to the vertex of the central convex portion and is gradually thickened from the thinnest portion, Leoconte does not teach that alone or offset.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616